Citation Nr: 1308777	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Veteran served on active duty from November 1956 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that in relevant part denied service connection for hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined on review that further development is required before the claim on appeal can be adjudicated.  Specifically, the Board finds that clarification of the opinion rendered on the September 2012 VA audiological examination is necessary. 

The VA audiologist who evaluated the Veteran in September 2012 recorded audiometric scores reflecting current hearing loss to a degree considered to be disabling under the criteria of 38 C.F.R. § 3.383.  The audiologist stated an opinion that the Veteran's current hearing loss is not likely caused by or a result of military service.  As rationale, the audiologist offered only that the Veteran had normal hearing bilaterally when he was separated from service.

However, the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

As the VA examiner did not explain why normal findings at separation indicate current hearing loss is not related to service, clarification is necessary.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should return the claims file to the VA audiologist who performed the September 2012 examination, if available, for an addendum opinion.  If the audiologist who performed the September 2012 evaluation is no longer available, the file should be forwarded to another examiner with appropriate expertise to provide the requested opinion.  If a new examination is deemed necessary, one should be scheduled.

Based on review of the file, to include service treatment records and post-service examinations, the examiner provide further explanation for the conclusion that the Veteran's current hearing loss is less likely related to service.  Specifically, the examiner should explain why the findings of normal hearing at separation from service suggest that the Veteran's current hearing loss is not related to an event during service, including his excessive noise exposure therein.  

2.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


